united states securities and exchange commission Washington, D.C. 20549 form 8-k current report Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 30, 2015 Royal Hawaiian Orchards, L.P. (Exact name of registrant as specified in its charter) Delaware 001-9145 99-0248088 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 688 Kinoole Street, Suite 121, Hilo, Hawaii (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 949-661-6304 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement On January 30, 2015 the Partnership executed a Twelfth Amendment to Revolving Loan Promissory Note and a Ninth Amendment to Fourth Amended and Restated Credit Agreement with the Partnership’s existing lender, American AgCredit, PCA. Under the terms of these documents, the maturity date of the revolving credit facility is extended from January 30, 2015 to March 3, 2015. The term loan from the same lender has not been affected. Item 2.03. Creation of a Direct Financial Obligation or an Obligation under anOff-Balance Sheet Arrangement of a Registrant. The Partnership executed amendments to its credit agreements as disclosed in Item 1.01, above. Item 9.01 Exhibits Exhibit 10.1 Twelfth Amendment to Revolving Loan Promissory Note dated January 30,2015 Exhibit 10.2 Ninth Amendment to Fourth Amended and Restated Credit Agreementdated January 30, 2015 signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Royal Hawaiian Orchards, L.P. (Registrant) Date: February 2, 2015 By: Royal Hawaiian Resources, Inc. Managing General Partner By: /s/ Scott C. Wallace Scott C. Wallace President and Chief Executive Officer Exhibit Index Exhibit No. Description Exhibit 10.1 Twelfth Amendment to Revolving Loan Promissory Note datedJanuary 30, 2015 Exhibit 10.2 Ninth Amendment to Fourth Amended and Restated CreditAgreement dated January 30, 2015
